Citation Nr: 0734574	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-28 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of right hand 
injury to include right wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Appellants


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel
INTRODUCTION

The appellant served in the United States Army reserve with 
an initial period of active duty for training (ACDUTRA) from 
March 1986 to July 1986, and had additional two week periods 
of ACDUTRA.  The record shows that she injured her right hand 
in June 1996 during a period of ACDUTRA.
 
This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a February 2004 decision by the RO.

The appellant testified at a hearing held at the RO during 
August 2007 before the undersigned Board member.


FINDINGS OF FACT

1.  The appellant has no service-connected disabilities.

2.  The appellant sustained an injury to her right hand in 
June 1996 during a period of ACDUTRA resulting in a temporary 
disability.

3.  The appellant did not seek treatment for, and was not 
diagnosed with, carpal tunnel syndrome in her right wrist 
until December 1998, two and one half years after the June 
1996 right hand injury; in June 2001 she was diagnosed with 
bilateral carpal tunnel syndrome.

4.  In a January 1999 treatment report, the appellant's 
private physician attributed carpal tunnel syndrome in the 
right wrist to the appellant's private employment which 
involved typing.





CONCLUSION OF LAW

The appellant does not have carpal tunnel syndrome of the 
right wrist that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 101, 1110, 1153 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

B.	The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Appellants Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) appellant status, (2) existence of a disability, 
(3) a connection between the appellant's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the appellant's claim for service 
connection, a VCAA notice letter was sent in June 2003, prior 
to the RO's February 2004 decision.  That letter informed the 
appellant of the evidence necessary to establish service 
connection.  She was notified of his and VA's respective 
duties for obtaining evidence.  She was asked to send 
information describing additional evidence for VA to obtain 
and to send any medical reports she had.  An additional 
notice letter sent in March 2006 informed the appellant how a 
rating or an effective date is determined.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the appellant's claim for service 
connection, some of the required notice was not provided to 
the appellant until after the RO entered its February 2004 
decision on her claim. 
 
Although some of the required notice was not sent prior to 
the initial adjudication of the appellant's claim, this was 
not prejudicial to the appellant since she was subsequently 
provided adequate notice.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of her claims.  Thus, even 
though some of the required VCAA notice came after the 
initial adjudication, there is no prejudice to the appellant.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The appellant has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service medical records 
have been obtained, as have the records of her private 
treatment and VA treatment.  She was afforded a VA 
compensation and pension examination relating to her claim of 
service connection during January 2004.  The appellant has 
not identified and/or provided releases for any other 
relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Appellant's Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service. 38 U.S.C.A. § 1110 (West 2002).  Service 
connection is also warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability pre-existed service and was aggravated thereby. 
Id.

If a claimant qualifies for status as a "veteran" with 
respect to a particular period of service, she is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for that period of service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment. 38 U.S.C.A. § 1111 
(West 2002).  This presumption can be rebutted only by clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by service.  Id.

Similarly, if a claimant qualifies for status as a "veteran" 
with respect to a particular period of service, and it is 
shown that a pre-existing disability underwent an increase in 
severity during that service, the disability is presumed to 
have been aggravated by service. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2007). This presumption can be 
rebutted only by clear and unmistakable evidence 
demonstrating that the increase was due to the natural 
progress of the condition. 38 C.F.R. § 3.306(b).

If, however, the claimant does not qualify as a "veteran," 
the presumptions of soundness and aggravation are 
inapplicable, as are the legal presumptions pertaining to 
service connection for certain diseases and disabilities 
enumerated in 38 U.S.C.A. § 1112 (West 2002 & Supp. 2007).  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991). Consequently, such a 
claimant can establish service connection for a disability 
only if the evidence is in equipoise or weighs in favor of 
the claimant insofar as it shows either that the disability 
was incurred in service, or that it pre-existed service and 
increased in severity during service beyond the natural 
progress of the condition.  Id.

To establish status as a "veteran" based upon a period of 
ACDUTRA, the evidence must establish that the claimant was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of reserve training.  38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a) (2007); Harris v. West, 13 Vet. App. 509, 511 (2000); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In the present case, the evidence of record shows that the 
appellant's claim is premised on a period of ACDUTRA reserve 
training during June 1996.  It is clear from the record that 
service connection has not heretofore been established for 
any disability due to disease or injury incurred in or 
aggravated by the subject period of ACDUTRA.  Therefore, she 
does not qualify for status as a "veteran" for purposes of 
her current claim.  Accordingly, as noted above, in order for 
her claim to be granted, the evidence must be in equipoise or 
weigh in favor of a finding either that carpal tunnel 
syndrome of the right wrist was incurred in service, or that 
it increased in severity during ACDUTRA beyond the natural 
progress of the condition.

The appellant contends that an injury to her right hand while 
she was on ACDUTRA during June 1996 caused carpal tunnel 
syndrome for which she subsequently underwent decompression 
release surgery during March 2002.  She testified in August 
2007 that in June 1996 she was stationed at Fort McCoy, 
Wisconsin, serving as a cook when, in the process of washing 
her hands at a field water station that had just been set up, 
a heavy metal pipe fell on her hand.  She testified that she 
immediately sought medical attention for her hand.

The Board notes that there is evidence in the appellant's 
SMRs to support that the appellant did injure her hand at 
Fort McCoy, Wisconsin, while she was on ACDUTRA.  An 
individual sick slip, DD Form 689, completed by a medical 
officer dated June 28, 1996, shows that the appellant 
suffered a contusion to the palm of her right hand in line of 
duty.  He diagnosed muscle strain of the right forehand.  He 
prescribed Motrin, and ordered no pumping or lifting for one 
week.  On August 4, 1996, the medical officer also completed 
the top portion of a statement of medical examination and 
duty status, DA Form 2173, with similar facts noting that the 
examination occurred at 6:30 a.m.; that the appellant was 
treated as an outpatient; that the disability was temporary; 
and that the injury was not likely to result in a claim 
against the government for future medical care.  The bottom 
portion of the form was completed by the appellant's 
commanding officer on August 4, 1996.  He noted that the 
appellant was present for duty, and that the appellant was on 
active duty (ACDUTRA).
 
As further discussed below, the Board determines that the 
preponderance of the evidence is against a finding that the 
appellant suffered any residuals from the June 1996 injury to 
her right hand, including carpal tunnel syndrome of the right 
wrist.

The appellant was afforded a VA compensation and pension 
examination in connection with her claim of service 
connection during January 2004.  The examiner stated that he 
had reviewed the claims file.  At that examination the 
appellant reported that, after the 1996 injury to her right 
hand, she was treated with Motrin and placed off duty for a 
week.  She stated that she had experienced problems with her 
right hand since the 1996 injury and underwent release 
surgery for carpal tunnel syndrome of her right wrist during 
March 2002.  She complained that she still suffered flare-ups 
two to three times a month that last from three days to a 
week.  X-ray study of the right wrist showed no facture or 
dislocation, and that the wrist was within normal limits.  
The examiner noted that an electromyography study from June 
2001 done at MacNeal Hospital prior to the release surgery 
(in March 2002) revealed evidence of median neuropathy at the 
wrist (carpal tunnel syndrome) bilaterally, worse on the 
right side, mild on the left side.  The examiner diagnosed 
bilateral carpal tunnel syndrome, worse on the right side 
status post decompression surgery in March 2002.  He noted 
that there was no information in the claims file to show the 
right hand injury that occurred in service (the appellant's 
SMRs were not obtained for the file until October 2004, after 
this January 2004 examination).  He also noted that the 
appellant had worked in data entry.  He opined that, since 
the condition was bilateral and was diagnosed several years 
after service, it was less likely than not related to any 
event or injury in service. 

After discussion at the August 2007 hearing about whether or 
not any of the appellant's private doctors had provided an 
opinion that her right wrist carpal tunnel syndrome was 
related to the injury in service, the appellant filed an 
opinion dated in September 2002 from the physician, Dr. T.I., 
who had performed the release surgery in March 2002.  (She 
also filed a waiver of consideration of this new evidence by 
the RO.)  Dr. T.I. stated that the appellant suffered injury 
to her right hand in 1996.  The type of injury which she 
sustained could aggravate the condition of carpal tunnel 
syndrome for which she underwent surgery in 2002 with good 
outcome.

It is the responsibility to the Board to assess the 
credibility and weight to be given to the evidence.  The 
Board is not required to accept a VA physician's opinion, a 
private physician's opinion, a social worker's opinion, or 
the opinions or contentions from any other source, for that 
matter.  See Hayes v. Brown, 5 Vet.App. 60, 69 (1993); Owens 
v. Brown, 7 Vet.App. 429 (1995).  Here, the Board attributes 
the greater weight to the VA examiner's opinion that there is 
no nexus relationship between the appellant's right wrist 
carpal tunnel syndrome and her June 1996 right hand injury.  
This is because the VA examiner provided a complete report of 
a current examination of the appellant; he stated that he had 
reviewed the claims file; and he provided a reasoned 
rationale and basis for his opinion.  The Board finds that 
Dr. T.I.'s opinion in which he used the word "could" is 
merely speculative without further clinical data or rational 
to support his opinion.  Additionally, he referred to 
"aggravation" of carpal tunnel syndrome by the 1996 injury 
when carpal tunnel syndrome was not diagnosed until some 
years after the 1996 right hand injury.  The record contains 
no evidence that the appellant had carpal tunnel syndrome 
prior to the June 1996 injury such that it could have been 
aggravated by that injury.  See Bloom v. West, 12 Vet.App. 
185 (1999) (Doctor's statement that the respiratory problems 
which contributed to the appellant's death "could" have 
been precipitated by his time in a prisoner of war camp was 
too speculative to show necessary nexus, where the doctor 
provided no clinical data or other rationale to support his 
opinion.) 

In addition to the VA examiner's opinion, there is additional 
evidence of record which persuades the Board to deny the 
appellant's claim of service connection.   Review of the 
appellant's SMRs reveals that on June 29, 1996, the day after 
the injury to her right hand in Wisconsin, the appellant went 
to the emergency room at Gottlieb Memorial Hospital in 
Melrose Park, Illinois, complaining of neck and back sprain 
from overexertion.  The record also contains a claim for 
workers' compensation disability benefits dated August 1, 
1996, in which the appellant claimed disability of the lower 
back and feet.  Her private physician, Dr. B.K., noted on the 
form that the appellant had painful heels and plantar 
faciitis.  He stated that he first treated her for this 
condition on July 18, 1996; the most recent treatment 
occurred on July 30, 1996; and she was unable to work because 
of the disability starting on July 25, 1996.  A military 
reserve physical profile form dated August 8, 1996, noted 
that the appellant had pain, status post strain, in the lower 
back and with numbness in her feet.  It was noted that her 
assignments were limited to no serious physical activities 
with a temporary expiration date of December 3, 1996.   

There is no evidence in the record to show that the appellant 
sought treatment for carpal tunnel syndrome until December 
22, 1998, some two and one half years after the right hand 
injury reported when she was on ACDUTRA.  A treatment report 
by the appellant's private physician, Dr. C.H., dated January 
15, 1999, revealed that her initial examination had been on 
December 22, 1998.  The appellant complained of pain, 
numbness, and tingling of the right hand affecting three 
fingers.  An electromyography study showed severe carpal 
tunnel syndrome on the right.  Dr. C.H. noted that the 
appellant's condition was secondary to repetitive movements, 
i.e. typing, in the course of her employment.  Later 
treatment reports revealed that the appellant was also 
diagnosed carpal tunnel syndrome on the left.  A June 2001 
electromyography study showed median neuropathy at the wrist 
(carpal tunnel syndrome) bilaterally.  In a December 2001 
treatment report Dr. C.H. noted that the appellant complained 
of persistent hand pain that was intermittently worse on the 
right than on the left.  The record also contains Dr. T.I.'s 
March 2002 report of surgery on the right wrist.

Based on the foregoing evidence, the Board finds that the 
appellant had no complaints about, or treatment for her right 
hand during the weeks subsequent to June 28, 1996, right hand 
injury.  She did not seek treatment for pain in her right 
hand until December 1998 when she was first diagnosed with 
carpal tunnel syndrome.  She was diagnosed with bilateral 
carpal tunnel syndrome in June 2001.   Dr.C.H.'s treatment 
reports show that, throughout her treatment of the appellant, 
the appellant was working as a typist, and Dr. C.H. 
attributed the carpal tunnel syndrome to the appellant's 
work.












	(CONTINUED ON NEXT PAGE)

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection 
for residuals of a right hand injury to include right wrist 
carpal tunnel syndrome. 


ORDER

Service connection for residuals of right hand injury to 
include right wrist carpal tunnel syndrome is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


